UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report: November 1, 2007 (Date of earliest event reported) TECHTARGET, INC. (Exact Name of Registrant as Specified in Charter) Delaware 1-33472 04-3483216 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 117 Kendrick Street, Needham, MA 02494 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(781) 657-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement On November 1, 2007, TechTarget, Inc., a Delaware corporation (the “TechTarget”), entered into an Agreement and Plan of Merger (the “Merger Agreement”) by and among TechTarget, Catapult Acquisition Corp., a Delaware corporation and a wholly-owned subsidiary of TechTarget (“Merger Sub”) and KnowledgeStorm, Inc., a Delaware corporation (“KnowledgeStorm”).The description of the Merger Agreement in Item 2.01 below is incorporated herein by reference. Item 2.01Completion of Acquisition or Disposition of Assets The acquisition contemplated by the Merger Agreement completed on November 6, 2007, at which time Merger Sub merged with and into KnowledgeStorm, with KnowledgeStorm continuing as the surviving corporation (the “Merger”). KnowledgeStorm is a leading online search resource providing vendor-generated content addressing corporate IT professionals. KnowledgeStorm offers IT marketers products with a lead generation and branding focus to reach these corporate IT professionals throughout the purchasing decision process.
